Citation Nr: 0615522	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  97-32 174	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a throat 
obstruction.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to a rating in excess of 50 percent for major 
depression.

4.  Entitlement to a compensable rating for chronic 
obstructive pulmonary disease (COPD), prior to January 25, 
2005, and to a rating in excess of 30 percent after this 
date.

5.  Entitlement to a compensable rating for impairment of the 
peroneal nerve, right foot (previously called tibial nerve 
impairment) prior to January 25, 2005, and to a rating in 
excess of 10 percent as after this date.

6.  Entitlement to a rating in excess of 10 percent for 
degenerative disc narrowing and osteophyte spurring at T12-L1 
and L2-L4.

7.  Entitlement to a compensable rating for sclerosis and 
narrowing, lateral spurring of the left hip.

8.  Entitlement to a compensable rating for residuals of a 
right 5th metacarpal fracture.

9.  Entitlement to a compensable rating for residuals of 
bowel obstruction.

10.  Entitlement to a compensable rating for cyst of the 
right nipple.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 1979 
and from January 1981 to January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1996 and April 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In April 2004, the Board issued a decision that, in part, 
denied service connection for a throat obstruction and 
remanded the other issues which are currently on appeal.  
However, in November 2005, the Board vacated that part of the 
decision that denied service connection for a throat 
obstruction because pertinent VA medical records had not been 
associated with the claims file and were not considered by 
the Board.

In addition to the throat obstruction issue, the Board remand 
the veteran's claim for a rating in excess of 50 percent for 
major depression in April 2004.  The development was 
completed and the veteran was issued a supplemental statement 
of the case in August 2005.  The case was received back at 
the Board November 8, 2005.

The veteran submitted a statement that was received at the 
Board on May 17, 2006.  The veteran reported that his 
service-connected major depression had worsened and that he 
had been hospitalized at a VA medical center from April 20-
28, 2006.  He asked that the Board obtain the records and 
associate them with the claims file.  

Ordinarily a claimant has 90 days to submit evidence to the 
Board once the case has been certified on appeal from the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§§ 19.36, 20.1304(a) (2005).  However, there is no indication 
in the claims file that the veteran was notified when his 
case was being certified to the Board.  Therefore, it is 
difficult to determine from the record when the 90 day period 
expired.  Thus the Board will resolve any doubt in favor of 
the veteran and remand the issue involving major depression 
so that the records can be obtained and considered with the 
current claim.


The issues of entitlement to service connection for a throat 
obstruction and entitlement to a rating in excess of 50 
percent for major depression are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no diagnosis of bilateral carpal tunnel 
syndrome.  

2.  The veteran first demonstrated evidence of a ventilatory 
impairment on pulmonary function test (PFT) was on August 14, 
1999.  There is no evidence of moderate dyspnea or PFTs 
consistent with findings of moderate emphysema prior to that 
time.  

3.  The veteran's COPD is manifested by Forced Vital Capacity 
(FVC) of 79 percent predicted value, and Forced Expiratory 
Volume in one second (FEV-1)/FVC ratio of 63 percent as of 
January 25, 2005.

4.  The veteran's residual injury to the peroneal nerve, 
right lower foot, has been evaluated as mild in nature prior 
to January 25, 2005.  The disability is moderate in nature 
and is manifested by a decrease in sensation after January 
25, 2005.  

5.  Prior to January 25, 2005, the veteran's degenerative 
disc narrowing and osteophyte spurring at T12-L1 and L2-L4 is 
manifested by x-ray evidence of disc narrowing and osteophyte 
spurring, and evidence of pain on straightening from a flexed 
position.  From January 25, 2005, the veteran's disability is 
manifested by a moderate limitation of motion of the lumbar 
spine with repetitive use.  

6.  The veteran's left hip disability is manifested by 
occasional subjective complaints of pain, with objective 
evidence of a full range of motion, and x-ray evidence of 
sclerosis and narrowing, and lateral spurring.  

7.  The veteran's residuals of a fracture of the right 5th 
metacarpal are manifested by subjective complaints of pain, a 
full range of motion of the distal interphalangeal (DIP), and 
metacarpophalangeal (MCP) joints, a slight limitation of 
motion of the proximal interphalangeal (PIP) joint, and x-ray 
evidence of arthritis.  There is no evidence of ankylosis.

8.  The veteran's residuals of bowel obstruction are 
manifested by subjective complaints of abdominal pain.  There 
is no evidence of any treatment for abdominal or 
gastrointestinal-related complaints since February 1996.  
There is no objective evidence of frequent abdominal 
distress.

9.  The veteran's right nipple cyst has not been shown to 
result in any disabling skin manifestations or functional 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral carpal tunnel 
syndrome that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 
(2005).

2.  The criteria for a 10 percent rating for COPD since 
August 14, 1999, are met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6600, 6603 (1996); 38 
C.F.R. §4.1, 4.7, 4.97, Diagnostic Code 6604 (2005).

3.  The criteria for a rating in excess of 30 percent for 
COPD from January 25, 2005, are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6600, 
6603 (1996); 38 C.F.R. §4.1, 4.7, 4.97, Diagnostic Code 6604 
(2005).

4.  The criteria for the assignment of a compensable rating 
for impairment of the peroneal nerve of the right foot prior 
to January 25, 2005, and a rating in excess of 10 percent 
after January 25, 2005, are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a; Diagnostic 
Code 8523 (2005).

5.  The criteria for the assignment of a 20 percent rating, 
since January 25, 2005, for degenerative disc narrowing and 
osteophyte spurring at T12-L1 and L2-L4 is met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237, 5243, (2005).

6.  The criteria for a compensable evaluation for sclerosis 
and narrowing, and lateral spurring of the left hip have not 
been met.  38 U.S.C.A. §§ 1155, 7105; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5250, 5251, 5252, 
5253, 5254, 5255 (2005).

7.  The criteria for a compensable disability evaluation for 
the residuals of a fracture of the right 5th metacarpal are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 (2002) and 
38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230 (2005).

8.  The criteria for a compensable evaluation for residuals 
of bowel obstruction have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Codes 7301, 
7304, 7305, 7306, 7319, 7323 (2005). 

9.  The criteria for a compensable disability evaluation for 
a cyst of the right nipple are not met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.102, 4.7, 4.118 Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805, 7819 (2002) and 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802. 7803, 7804, 7805, 
7819 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records (SMRs) do not reflect 
evaluation and treatment for carpal tunnel syndrome (CTS).  
The veteran did not list the condition on his medical history 
form at the time of his retirement physical examination in 
November 1995.  Further, the examiner did not make any 
finding regarding CTS.

The veteran was afforded a VA general medical examination in 
April 1996.  The veteran said that he had used computers a 
great deal during service and that he intermittently had 
numbness in the distal digits of his hands.  The examiner 
said that this was consistent with a repetitive motion injury 
to the wrists and stress induced CTS, but that it totally 
resolved after cessation of the computer keyboard.  The 
assessment was stress induced repetitive movement injury to 
wrists with transient bilateral CTS, now resolved, no 
clinical residuum.

The veteran was afforded a VA neuropsychiatric examination in 
April 1996.  The veteran said that when he did typing for any 
length of time his whole hand would be numb, tingle, and he 
would drop things.  He said he was "alright" at the time of 
the examination.  The examiner noted that there was normal 
dexterity in the fingers of each hand and good grip strength.  
There were no objective findings.  Sensory responses were 
said to be intact.  Despite the negative clinical findings, 
the examiner provided a diagnosis of CTS without further 
comment.

The RO made several attempts to locate the veteran's SMRs 
from his first period of service, to include asking the 
veteran if he had any copies.  The efforts were not 
successful.  

The veteran's claim for service connection was denied in 
September 1996.  He submitted his notice of disagreement 
(NOD) in December 1996.  The veteran said he told the VA 
examiner that two months away from a keyboard had helped.  He 
said he was required to use a keyboard in his current job and 
that he experienced a recurrence of his symptoms.  The 
veteran also asserted that his grip had been labeled as 
fairly normal and as "good."  He said this was a 
contradiction.

The veteran was said to have a fairly normal grip in regard 
to any residuals of a right 5th metacarpal fracture.  That 
same examiner reported that the symptoms of CTS had resolved.  
The neuropsychiatric examiner found the veteran to have a 
good grip in assessing the claim of CTS.

The veteran's spouse submitted a statement in support of his 
claim.  She provided comments and details regarding several 
disorders.  However, she did not mention the veteran's 
claimed CTS.

Records from D. Ellis, D.O., for the period from July 1996 to 
March 1997 are negative for any mention of CTS.  The veteran 
was treated for gout, arthritis, and a back/hip injury but 
not CTS.

The veteran was afforded a VA general medical examination in 
May 1997.  The veteran provided no complaints related to CTS.  
The examiner did not report any findings of numbness, 
tingling, or other impairment related to CTS.

The veteran submitted a statement in October 1997 wherein he 
reported having received private and VA treatment for his 
CTS.  The veteran said he was given a brace for his right 
hand and was to have surgery.  He said that he should receive 
a 50 percent rating until the surgery for the loss of use of 
his right hand.

The veteran submitted records from S. Orr, D.O., dated in 
September 1997.  The records show that the veteran was seen 
on September 19, 1997, where an assessment of CTS of the 
right hand was noted.  The entry noted that the veteran had 
an appointment on September 22.  This entry has a note that 
appears to have been photocopied on it that says that the 
veteran should go to urgent care "ASAP."  A second entry, 
on a prescription form, dated September 22, 1997, said that 
the veteran had peripheral neuropathy in his right hand, 
probably secondary to CTS.  The entry also noted that it 
required further evaluation.  

The veteran also submitted copies of billing records 
pertaining to care provided at Bulloch Memorial Hospital on 
August 11, 1997.  Later records from that hospital show that 
the veteran came to the emergency room with complaints of 
paresthesias of the right index finger, described as numbness 
and mild tingling.  The veteran was evaluated for the 
possibility of a stroke.  Physical examination of the right 
hand and wrist were negative for Phalen's or Tinel's sign.  
There were no deficits to light touch and his deep tendon 
reflexes were 2+.  The final diagnosis was paresthesias of 
the right index finger and right palm.  The hospital summary 
said that the hospital neurologist was under the impression 
that this could represent a peripheral neuropathy and 
peripheral nerve problem.  The veteran was to be followed by 
his own doctor.

The veteran submitted a VA Form 21-4142 to authorize the RO 
to obtain records from Dr. Orr.  He reported treatment from 
August 11, 1997, to September 22, 1997.  The Board notes that 
the remand of April 2004 identified the date on the 
prescription form as from 1989.  However, a closer review of 
the date shows that it was September 22, 1997.  This 
interpretation is supported by review of the form itself, the 
earlier form noting an appointment on September 22, the 
veteran did not report treatment prior to August 1997, and 
the fact that the veteran would have been on active duty in 
1989 and not in the geographical area with Dr. Orr.  

The veteran also submitted a VA Form 7978M, Medical Record 
Discharge Instructions, dated September 30, 1997.  The form 
noted a diagnosis of CTS of the right hand.  The veteran was 
to return for nerve conduction tests and to see a plastic 
surgeon.  He was issued a brace for his right hand.  A VA 
Form 10-10M, of the same date, contained essentially the same 
information.  The veteran was given a consult to the physical 
medicine and rehabilitation service (PM&RS) and was to be 
evaluated for probable CTS in November 1997.  There is a 
notation on the consult that the appointment was cancelled.  
There are no further VA records showing complaints or 
treatment related to CTS of either hand.

The veteran was afforded a VA examination in August 1999.  
The veteran said when he was assigned to Hawaii he was doing 
a lot of typing.  He said he had experienced numbness in the 
first three fingers of his right hand.  He was treated at a 
VA hospital and after a period of approximately two months 
the feeling returned to his fingers.  He said he currently 
did not have any problems with his CTS as long as he did not 
do extended typing.  He denied any current weakness in his 
fingers.  On physical examination there were negative Tinel's 
and Phalen's signs.  The assessment was that there was no 
objective evidence of CTS.

Additional private treatment records did not reflect any 
treatment for CTS.

The veteran's case was remanded in April 2004.  The veteran 
was afforded a VA examination in January 2005.  The veteran 
said that he would experience numbness and tingling of the 
fingers in both hands, at the tips of all of his fingers but 
not the thumb.  This would happen toward the end of the day 
and last an hour or two.  He had no pain at night.  The 
examiner noted that the hands had normal intrinsic muscle and 
finger movements.  The assessment was no evidence of CTS.  
The examiner said that the digital numbness likely 
represented mild compression of the digital nerves by 
increased tissue fluid associated with use during the day.  
The numbness was not outlining either a peripheral nerve or 
radicular territory.  

The veteran's SMRs do not reflect a diagnosis of CTS during 
service.  The original April 1996 VA general medical examiner 
noted the veteran's complaints of symptoms in service.  
However, the examiner found no evidence of CTS at the time of 
the examination.  The neuropsychiatric examiner also reported 
normal physical findings but did also provide a diagnosis of 
CTS without explanation.

The veteran did have an exacerbation of symptoms in August 
and September 1997 as reflected by the private and VA 
treatment records.  However there was never any nerve 
conduction or electromyography (EMG) studies done to confirm 
a diagnosis of CTS.  Further, the veteran did not submit any 
additional private records to show treatment for or a 
diagnosis of CTS and no such treatment or diagnosis was found 
in later VA records dating through February 2005.  Further, 
VA examinations in August 1999 and January 2005 found no 
evidence of CTS.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran appears to have 
exhibited symptoms of CTS at different times since his 
original claim in February 1996.  However, he has not had a 
definite diagnosis of the condition that has been sustained 
upon further evaluation.  There is no current diagnosis of 
the disorder.

Therefore, the Board concludes that, without any current 
clinical evidence confirming the presence of carpal tunnel 
syndrome service connection must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (current disability is a 
prerequisite to an award of service connection).  

II.  Higher Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  The veteran's claim for a higher evaluation 
for his disability of residuals of tendon laceration of the 
left hand is an original claim that was placed in appellate 
status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Compensable Rating For (COPD) prior to January 25, 2005,
and to a Rating in Excess of 30 Percent After this Date.

An October 1995 military chest x-ray was interpreted as 
showing the lungs as hyperinflated with flattening of the 
hemidiaphragms and increased anterior-posterior (AP) diameter 
of the chest and increased retrosternal clear space.  The 
findings were interpreted to represent emphysematous changes.  
The veteran's November 1995 retirement physical examination 
noted that there was evidence of COPD based on the x-ray 
results.

The April 1996 VA examination did not report a diagnosis of 
COPD.  A chest x-ray at that time was interpreted as normal.

The veteran's claim for service connection was denied in 
September 1996.  In his December 1996 NOD the veteran alleged 
that he had breathing difficulties and that he had been told 
he had the breathing capacity of a 71-year old man.  His 
spouse also submitted a statement wherein she expressed 
concern about his exposure to asbestos and that the veteran 
had a diminished breathing capacity.

The veteran also submitted pictures, with his SMRs, that 
showed him in what he said was his office space.  The 
pictures showed material from the ceiling to the floor that 
appeared to have blocked off a portion of the office space 
with a sign warning that there was asbestos.  The veteran 
contended that his exposure to asbestos in service was well 
documented and he attributed his diminished breathing 
capacity to such exposure.

VA records for the period from September 1996 to May 1997 
contain the results of a chest x-ray from September 1996.  
The x-ray was said to show the lungs as hyperexpanded.  This 
was said to be consistent with underlying emphysematous COPD.  
Later VA records, relating to dental surgery in August 1997, 
noted that the veteran was very active with skiing and 
playing golf and that he denied any shortness of breath 
(SOB). 

The veteran was afforded a VA general medical examination in 
August 1999.  The veteran reported that he had a low lung 
capacity compared to 10 years earlier.  He was reported as 
smoking about a pack of cigarettes a day.  The veteran 
alleged he had lost 20 pounds in the last three years.  He 
said that he had a chronic cough and that he had SOB after 
walking approximately one city block.  He was not taking any 
medication for his COPD.  No SOB was noted on examination.  
The examiner said that a chest x-ray showed hyperinflation 
but was otherwise normal.  

The veteran also underwent a pulmonary function test (PFT).  
The results of the August 1999 PFT showed that the veteran 
had Forced Expiratory Volume in one second (FEV-1) of 77 
percent of predicted value.  The FEV-1/Forced Vital Capacity 
(FVC) measure was 102 percent, before bronchodilator.  Post-
bronchodilator the veteran had an FEV-1 of 82 percent of 
predicted value and an FEV-1/FVC measure of 100 percent.  The 
examiner said this was a sub-normal spirometry with minimal 
criteria for mild obstructive disease.  The examiner noted 
that there was a minimal positive response to bronchodilator 
therapy.  Finally, the examiner said that normal tasks of 
daily living should not be affected.

The veteran was granted service connection for COPD in April 
2000.  He was assigned a noncompensable disability rating, 
effective from February 1, 1996.

VA records for the period from April 1996 to January 2002 do 
not reflect clinical treatment for COPD.  Several chest x-
rays from July 1996, and on, were interpreted to show COPD.  
The veteran underwent exercise tolerance testing in June 
1998.  He performed the test without any difficulties, to 
include any problems with his breathing.  The veteran was 
noted to complain of breathing problems at night in August 
2001.  This was later evaluated in regard to a sleep apnea 
disorder and not associated with his COPD.

Additional VA records show that the veteran's COPD was not a 
bar or complication to his surgery in May 2004.

Private treatment records from West Walton Family Medicine 
show that the veteran was seen for complaints of back and rib 
pain in July 2000.  The medical entry said that the veteran 
had fallen while skiing.  

The veteran was afforded a VA examination in January 2005.  
The veteran said he did not have a history of asthma.  He 
also had not had pneumonia.  He said that he had SOB that he 
thought was age related.  The veteran said he had had 
multiple bouts of bronchitis that were associated with 
wheezing and also a history of sleep apnea.  He was not on 
any inhalers or any medication.  The veteran also continued 
to smoke.  The examiner reported that the COPD did not keep 
the veteran from performing his activities of daily living.  
A chest x-ray showed moderate COPD changes.  

The veteran also underwent a PFT.  Unfortunately, only pre-
bronchodilator results were reported instead of the typically 
used post-bronchodilator results.  The veteran had an FEV-1 
of 79 percent of predicted value, consistent with his prior 
test in 1999.  However his FEV-1/FVC value was reported as 63 
percent, a marked departure from the 1999 results where it 
was 100 percent.  The testing examiner said that there was 
good effort, that the results were acceptable and 
reproducible.  He also said that the veteran became very 
fatigued and had SOB.

The final diagnosis from the VA examination was chronic 
bronchitis.  The examiner also noted that the veteran did not 
use any type of medication and had not been hospitalized.  
The result of the PFTs were noted.  

The veteran's rating for his service-connected COPD was 
increased to 30 percent in August 2005.  The increase was 
effective from January 25, 2005, the date of his VA 
examination.  

The Board notes that effective October 7, 1996, VA revised 
the criteria for diagnosing and evaluating respiratory 
disabilities.  See Schedule for Rating Disabilities; 
Respiratory System, 61 Fed. Reg. 46,720 (Sept. 5, 1996) 
(codified at 38 C.F.R. § 4.97).  See VAOPGCPREC 7-2003; 
VAOPGCPREC 3-2000.

The veteran's COPD was initially evaluated under Diagnostic 
Code 6600, relating to bronchitis.  38 C.F.R. § 4.96 (1996).  
The rating criteria provided for a noncompensable rating 
where the symptoms were mild, with a slight cough, no 
dyspnea, few rales.  A 10 percent rating was assigned for 
moderate symptoms of considerable night or morning cough, 
slight dyspnea on exercise, scattered bilateral rales.  A 30 
percent rating was assigned for a moderately severe disorder 
with a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and evidence of beginning chronic 
airway obstruction.  For severely disabling symptoms a 60 
percent rating was in order for a disorder with a severe 
productive cough and dyspnea on slight exertion and PFT 
indicative of a severe ventilatory impairment.  A 100 percent 
rating was assigned when the disability was pronounced, with 
copious productive cough and dyspnea at rest; pulmonary 
function testing showing a severe degree of chronic airway 
obstruction; or with symptoms of associated severe emphysema 
or cyanosis and findings of right-sided heart involvement.

"Dyspnea is shortness of breath, a subjective difficulty or 
distress in breathing ... [which] occurs normally during 
intense physical exertion or at high altitude.  STEDMAN'S 
MEDICAL DICTIONARY 480 (25TH ED. 1990)."  Wilkinson v. Brown, 
8 Vet. App. 263, 265 (1995).  

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The Board further notes that the RO had previously used 
Diagnostic Code 6603, relating to pulmonary emphysema, when 
it denied service connection for COPD in September 1997.  
Under the prior criteria, pulmonary emphysema was evaluated 
as follows: 10 percent if mild with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion; 30 percent if moderate with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface; PFT 
consistent with findings of moderate emphysema; 60 percent if 
severe with exertional dyspnea sufficient to prevent climbing 
one flight of steps or walking one block without stopping; 
ventilatory impairment of severe degree confirmed by PFT with 
marked impairment of health; and 100 percent if pronounced, 
intractable, and totally incapacitating, with dyspnea at 
rest, or marked dyspnea and cyanosis on mild exertion; 
severity of emphysema confirmed by chest X-rays and PFT.  Id.  

Under the amended criteria, COPD is evaluated under 
Diagnostic Code 6604.  A 10 percent rating is applied in 
cases of FEV-1 of 71 to 80 percent of predicted value, or; 
FEV-1/FVC of 71 to 80 percent, or; DLCO(SB) of 66 to 80 
percent of predicted value.  A 30 percent rating is warranted 
for FEV-1 of 56 to 70 percent of predicted value, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
of predicted value.  A 60 percent rating is in order for FEV-
1 of 40 to 55 percent of predicted value, or; FEV-1/FVC of 40 
to 55 percent, or; DLCO (SB) of 40 to 55 percent of predicted 
value, or; maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic 
Code 6604 (2005).

The rating criteria is the same, under the amended criteria, 
for bronchitis (Diagnostic Code 6600), pulmonary emphysema 
(Diagnostic Code 6603), and COPD (Diagnostic Code 6604).  
38 C.F.R. § 4.97 (2005).

The RO assigned a noncompensable rating under Diagnostic Code 
6600 when service connection was granted in April 2000.  The 
rating decision considered both the prior and amended 
criteria in making the determination.  

There is objective evidence, prior to August 1999 that shows 
that the veteran was physically active and that he did not 
suffer from SOB.  This was noted in the VA records from 
August 1997 and when the veteran was able to exercise for a 
full 9 minutes in June 1998 as part of an exercise tolerance 
test.  The test was not stopped for any breathing-related 
problems.  

The veteran's first reported pulmonary function test was done 
in August 1999.  The testing individual said that the veteran 
had the minimal criteria for mild obstructive disease.  The 
veteran also told the examiner that he had SOB after walking 
one city block.  However, there is no objective evidence to 
support that statement.

Subsequent to August 1999, there is the July 2000 private 
record entry noting that the veteran complained of back and 
rib pain after falling while skiing.  The veteran was still 
participating in some of the same recreational activities 
despite his COPD disability.

In reviewing the evidence the Board finds that the veteran 
did meet the criteria for a 10 percent rating for pulmonary 
emphysema as of the date of the August 14, 1999, VA 
examination.  The veteran had PFT results that showed 
evidence of ventilatory impairment.  The application of the 
prior criteria is more favorable to the veteran in this 
regard.  The several chest x-rays prior to August 1999 
reported that the veteran had pulmonary emphysema or 
emphysematous COPD.  Thus consideration of Diagnostic Code 
6603 is appropriate.  See Butts, Pernorio, and Tedeschi, 
supra.  The results of the veteran's August PFT did not 
satisfy the criteria for a 10 percent rating under the 
amended regulations.  

There is no objective evidence of record to demonstrate that 
the veteran satisfied the criteria for a compensable rating 
at any time prior to August 14, 1999, under either set of 
criteria.  He did not exhibit the symptomatology required 
under Diagnostic Codes 6600, 6603, 38 C.F.R. § 4.97 (1996), 
or Diagnostic Codes 6600, 6603, 6604, 38 C.F.R. § 4.97 
(2005).  Further, the evidence is not such to show that he 
satisfied the criteria for rating in excess of 10 percent 
prior to January 25, 2005, for the same reason.

In regard to a rating in excess of 30 percent after January 
25, 2005, the evidence does not reflect any other PFTs by way 
of outpatient treatment for complaints associated with the 
veteran's COPD.  Further, the veteran does not allege any 
additional treatment such that there is outstanding evidence 
that would show entitlement to a rating in excess of 30 
percent after January 25, 2005.  The evidence does not show 
that the veteran exhibited the symptoms necessary to warrant 
a higher rating under the diagnostic codes discussed supra.

B.  Compensable Rating for Impairment of the Peroneal Nerve, 
Right Root Prior to January 25, 2005, and to a Rating in 
Excess of 10 Percent as After this Date.

The SMRs for the veteran's first period of service are 
missing.  However, he has stated that he suffered from 
paralysis of his right foot in 1976.  He said he was treated 
with a foot brace for a period of time and recovered.  He 
reported the condition as foot drop on his medical history at 
the time of his retirement physical in November 1995.  There 
were no clinical findings reported for the right foot or any 
neurological impairment on the examination itself.

The April 1996 VA general medical examination found no 
clinical evidence of paralysis of the right foot.  The 
examiner said that the veteran had dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees, a full range of motion 
according to 38 C.F.R. § 4.71a, Plate II.  However, the April 
1996 neuropsychological examiner reported that there was a 
slight steppage quality to the veteran's gait in the right 
leg.  The examiner said that the veteran was unable to stand 
and walk on his right heel.  Sensory responses appeared to be 
intact but there was a definite weakness of dorsiflexion of 
the right foot.  The pertinent diagnosis was mild impairment 
of the right tibial nerve.

The RO originally denied service connection for paralysis of 
the right foot in May 1996.  The veteran was later granted 
service connection for impairment of the right tibial nerve 
in September 1996.  He was assigned a noncompensable rating 
from February 1, 1996.

The veteran and his spouse both submitted statements 
attesting to how he walked by dragging his right foot in 
December 1996.  They said this was demonstrated by how the 
front of his right shoe would always be worn down.

At his May 1997 VA examination the veteran was noted to have 
dorsiflexion to 20 degrees and planter flexion to 40 degrees.  
However, the examiner did not evaluate any neurological 
complaints at that time.

In August 1999 the examiner reported that the veteran had a 
full range of motion of his ankles.  There were no signs of 
breakdown or unusual shoe wear pattern.  There was no 
evidence of instability, weakness, or tenderness.  No 
specific assessment was made regarding the veteran's nerve 
impairment.

The VA and private treatment, for the period from 1996 to 
2005, do not reflect any treatment for complaints related to 
the veteran's right foot nerve impairment.

The veteran was afforded a neurology examination in January 
2005.  The examiner recorded a history of the veteran waking 
up with foot drop after a long march in service.  This 
required a brace for about a year with a gradual resolution.  
The veteran complained of residual numbness of the right 
foot.  The examiner noted that there were normal extensor 
digitorum brevis muscles.  He said that the veteran had a 
normal gait without foot drop.  The veteran also had 1+ ankle 
jerks.  The assessment was no objective residuals of foot 
drop, just subjective numbness over the dorsum of the right 
foot.  The examiner said that this represented old peroneal 
palsy that had resolved.

The veteran was also afforded a podiatry examination in 
January 2005.  The veteran gave the same history of foot drop 
after a march in 1976.  The veteran said that he had 
occasional numbness in his right foot that could last for two 
to three hours.  He said that this occurred five to six times 
per year.  He said that it happened if he slept wrong or kept 
his foot in the same position for awhile.  The veteran said 
that the numbness did not interfere with his ability to 
function in his normal job.  The examiner said that the 
veteran ambulated in dress shoes without functional limits on 
standing or walking.  The examiner reported that light touch 
sensation was absent overlying the dorsolateral aspect of the 
right forefoot.  Light touch was intact to the entire plantar 
aspect of the foot and distal leg below the knee.  The 
examiner also said that protective sensation was absent to 
the dorsolateral aspect of the right foot and anterior aspect 
of the right ankle; however, protective sensation was intact 
to the proximal aspect of the right ankle and the entire 
plantar surface of the foot.  Cold sensation was absent to 
the anterior aspect of the right ankle, as was sharp/dull 
sensation.  There was a positive Tinel's sign with percussion 
of the medial dorsal cutaneous nerve.  The examiner said that 
the veteran had a full range of motion.  There was pain with 
motion but it was attributed to the veteran's service-
connected gout.  

The assessment was mild peroneal nerve (deep/superficial) 
impairment of the right foot.  The examiner opined that the 
veteran had experienced a transient and incomplete paralysis 
of the deep and/or superficial components of the common 
peroneal nerve or the common peroneal nerve in and of itself, 
and not the tibial nerve.  The veteran currently experienced 
occasional numbness as described.  The veteran also suffered 
from mild sensory loss along the anterior aspect of the ankle 
and dorsolateral aspect of the foot as well as a positive 
Tinel's sign.  The examiner said that the findings were 
consistent with the above mentioned nerves.  He also said 
that there was no muscular weakness associated with this.  
The current findings were in contrast with the examination by 
the VA neuropsychiatrist in April 1996.  However, that 
examiner did indicate a mild impairment of the right tibial 
nerve.  The current examiner said that, in conjunction with 
the current neurology examiner, he found no clinical evidence 
of right foot paralysis.  He concluded that he found that the 
veteran suffered from sensory deficits without current 
paralysis of the musculature.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups. Under 38 C.F.R. § 
4.124a, the term "incomplete paralysis" indicates impairment 
of function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

The veteran's nerve impairment of the right lower leg has 
been evaluated under Diagnostic Code 8523, for disabilities 
affecting the anterior tibial nerve (deep peroneal), since 
service connection was established.  Under Diagnostic Code 
8523 incomplete paralysis is evaluated as noncompensable if 
the condition is found to be mild.  A 10 percent rating 
warranted for moderate disability.  A 20 percent rating is 
for consideration for severe disability.  Finally, complete 
paralysis, with dorsal flexion of the foot lost, is evaluated 
as 30 percent disabling.  These criteria are unchanged 
throughout the pendency of the appeal.

The evidence does not support a compensable rating at any 
time prior to January 25, 2005.  The veteran's SMRs are not 
available to show the initial complaint from 1976, however, 
the significant amount of other SMRs available show that the 
veteran had no residuals during service.  He mentioned the 
1976 problem at the time of his retirement physical 
examination.  The veteran was found to have no residuals of 
the incident in service on one examination in April 1996.  
The other examiner felt that there was a weakness of 
dorsiflexion of the right foot.  There were no sensory 
defects.  The examiner described the impairment as mild.  

The large volume of medical records in the claims file do not 
show any complaints involving a nerve impairment of the right 
lower leg.  The veteran was also examined on several 
occasions between 1996 and 2005 and there was no noticeable 
impairment of the right lower extremity, to include the foot.

As to a rating in excess of 10 percent from January 25, 2005, 
there is no basis to grant a higher rating.  The veteran was 
thoroughly evaluated by both a neurologist and a podiatrist.  
Neither examiner found any current evidence of paralysis.  
The neurologist said that the veteran had subjective numbness 
over the dorsum of the right foot that represented an old 
peroneal palsy that was resolved.  The podiatrist also found 
that the veteran had suffered from a transient and incomplete 
paralysis of the deep and/or superficial peroneal nerve in 
service.  The only objective evidence of impairment was said 
to be sensory deficits without current paralysis.

The veteran's 10 percent rating for a moderate impairment 
accurately reflects his level of disability.  The evidence 
does not reflect the presence of a severe disability.  

C.  Degenerative Disc Narrowing and
Osteophyte Spurring at T12-L1 and L2-L4.

The veteran's SMRs reflect treatment for several instances of 
back pain during the 1980's.  The pain was generally listed 
as spasms, or low back strain.  The veteran was treated for 
complaints of left hip pain in May and June 1993.  Pelvic x-
rays were said to show early sacralization of L5.  The 
veteran's November 1995 retirement examination reported that 
the veteran had not received treatment for his back 
complaints and that he had a full range of motion.

The veteran was not specifically examined for back complaints 
in April 1996.  However, the general medical examiner said 
that there was full mobility of the spines with normal 
muscular development.

The veteran was originally denied service connection for a 
low back disorder in May 1996.  The basis of the denial was 
that the veteran was treated on several occasions in service 
with no evidence of a chronic disorder noted on his 1995 
retirement examination.  Also there was no current evidence 
of a disability.

In statements, received in December 1996, both the veteran 
and his spouse reported that he suffered from back pain.

The records from Dr. Ellis show that the veteran was injured 
when he fell off a three-wheeler in February 1997.  The 
veteran denied any prior back injury and said that he had on 
and off again back pain.  X-rays of the lumbosacral spine 
were said to show degenerative disc narrowing and osteophytic 
spurring of T12-L1 and L2-L4.  There was a double density of 
L1 at the anterior-inferior aspect of the vertebral body 
suggesting a compression fracture.  The report said that this 
appeared to be acute.  A magnetic resonance imaging (MRI) 
study of the lumbar spine was said to show no evidence of 
herniated nucleus pulposus.  There was a disc bulge at L2-L3.  
The veteran was prescribed physical therapy for back pain.

The veteran contended that he should receive a 10 percent 
rating for his back as part of his substantive appeal in 
October 1997.  He said that he experienced pain whenever he 
attempted the slightest amount of lifting.

A September 1998 VA x-ray report for the lumbar spine 
reported that there was no radiographically significant 
abnormality of the lumbar spine.  X-rays of the sacroiliac 
(SI) joints were said to show radiographically normal SI 
joints.

The veteran was afforded a general medical examination in 
August 1999.  The veteran said he injured his back in 
service.  He now had intermittent flares of once or twice a 
month that lasted 3 to 4 days.  He said the pain was very 
horrible.  He said it could occur with over usage, working at 
home, or sitting too long at work.  He also said that when it 
occurred he had "a very weak, painful lumbar spine with 
fatigue, lack of endurance, and stiffness."  The veteran 
said the pain was alleviated with Advil and bed rest.  The 
examiner said the veteran had had pain at extremes of flexion 
(no range of motion given for lumbar spine, only for cervical 
spine) and that the veteran grimaced with pain when he became 
upright from a flexed position.  

The examiner said that x-rays of the lumbar spine revealed 
decreased disc space, L5-S1, and T12-L1, with osteophytes at 
T12 and L1.  Another report for the lumbar spine said there 
was L5-S1 narrowing, with a schmoral node inferior/anterior 
plate of L1 and spina bifida occulta at L5 and osteophyte 
T12-L1.  The assessment was that the veteran had lumbar disc 
disease with spina bifida occulta and arthritic changes.

The veteran granted service connection for degenerative disc 
narrowing and osteophyte spurring at T12-L1 and L2-4 in April 
2000.  He was given a 10 percent rating that was effective 
from February 1, 1996.  The veteran expressed his 
disagreement with the 10 percent rating.  He later argued 
that he should receive a 20 percent rating for his limited 
motion.

The veteran submitted copies of his VA treatment records for 
the period from April 1996 to January 2002.  The records do 
not reflect any treatment for complaints of back.  He also 
submitted records from West Walton Family Medicine.  The 
veteran was treated in July 2000 for complaints for left rib 
and back pain.  He was injured when he fell while skiing.  

The veteran case was remanded for additional development in 
April 2004.

VA treatment records for the period from January 2004 to 
January 2005 where associated with the claims file.  The 
records do not reflect any evaluation or treatment for the 
veteran's back disorder outside of the January 2005 
examination report and x-rays.

The veteran was afforded a VA orthopedic examination in 
January 2005.  The examiner noted that the veteran complained 
of back pain and that he had reviewed the claims file.  The 
examiner reported that the veteran had a range of motion of 
flexion to 85 degrees, extension to 30 degrees, lateral 
bending to the left and right to 30 degrees, and rotation to 
the left to 30 degrees and to the right to 40 degrees.  There 
was no point tenderness with palpation of the lumbar spine, 
no paraspinal spasm.  The examiner noted that the veteran 
expressed subjective complaints of mild pain on motion.  
Straight leg raising tests were said to be negative 
bilaterally.  There was 5/5 strength in the quadriceps, 
hamstrings, ankle dosiflexors, and ankle plantor flexors.  
The veteran was noted to have no trouble getting up and down 
from the examination table.  The examiner said that x-rays of 
the lumbar spine showed minimal degenerative changes in the 
vertebral bodies between L2-L3, L4-L5, and L5-S1.  Also there 
were degenerative changes at the T12-L1 level.  There was 
evidence of spina bifida occulta at the L5 and S1 levels.

The assessment was degenerative joint disease (DJD) at the 
L2-L3, L4-L5, and L5-S1 levels as well as T12-L1 
intervertebral disc levels; and, an L5 and S1 spina bifida 
occulta.  The examiner provided additional comments.  He 
noted that the veteran complained of low back daily but was 
able to ambulate normally without use of an assistive device.  
The veteran alleged that the pain radiated into the left 
buttock.  The veteran said that he had taken about three days 
off from work over the last year.  He took one day off once 
and two days off at another time.  The veteran said that they 
involved incapacitating episodes of back pain.  The examiner 
also stated that the veteran had about a 50 percent decrease 
in range of motion with repetitive use of the low back.  He 
also had increased fatigability, pain and some weakness but 
no incoordination.  The examiner said that the veteran 
experienced those symptoms also during a flare-up.  The 
examiner also said that there was mild pain on motion of the 
lumbar spine with no spasm, weakness, or point tenderness on 
examination.  Finally, he said that the neurologic findings, 
to include sensory and motor examination, were intact in the 
lower extremities.

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.

The veteran's lumbar spine disability is currently rated 
under Diagnostic Code 5293, which sets forth the criteria for 
rating IVDS.  38 C.F.R. § 4.71a (2002).  Under Diagnostic 
Code 5293, pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief, warrants a 60 percent 
evaluation.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warrants a 40 
percent evaluation.  A 20 percent evaluation is for 
consideration where there are moderate symptoms with 
recurring attacks.  A 10 percent evaluation is applicable for 
mild symptoms.  Id.  

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2005).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"moderate" or "severe."

In regard to the thoracolumbar spine, a full range of motion 
for forward flexion is 90 degrees, backward extension is to 
30 degrees, left and right lateral flexion is to 30 degrees, 
and left and right rotation is to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2005).

The medical evidence does not support a higher rating for the 
veteran's lumbar spine disability under Diagnostic Code 5293.  
The evidence does not demonstrate symptoms of IVDS consistent 
with a 20 percent rating.  The veteran was not found to be 
experiencing any symptoms of back pain at the time of his 
November 1995 military examination.  The VA and private 
medical records document treatment only after specific 
injuries, such as falling off the three-wheeler in 1997 and 
falling while skiing in 2000.  Such activities, and the 
noticeable lack of any treatment before or after those 
incidents, belie the veteran's assertion that he suffers from 
horrible back pain, or any impairment related to his back.  
There is radiographic and MRI evidence of disc disease and 
DJD, however, the clinical evidence does not show that those 
findings result in a greater level of impairment.  Thus there 
is no basis to grant a higher rating at any time from 
February 1996 under Diagnostic Code 5293.

The Board has also considered the veteran's disability under 
Diagnostic Code 5292, which provides the criteria for rating 
limitation of motion of the lumbar spine.  Under this 
regulation, a 40 percent disability rating is assigned for 
severe limitation of motion, a 20 percent disability rating 
is assignable for moderate limitation of motion, and a 10 
percent disability rating is assigned for slight limitation 
of motion. 

The January 2005 examination is the only time where a range 
of motion has been expressed for the veteran's lumbar spine 
since his November 1995 military examination.  The results of 
the range of motion measurements were that the veteran 
essentially had a full range of motion in all planes.  The 
examiner did report that the veteran would experience about a 
50 percent loss of range of motion with repetitive use but 
did not address what constituted a level of repetitive use.  
In resolving all reasonable doubt in favor of the veteran, 
the Board finds that the examiner's comments equate to the 
veteran experiencing a moderate limitation of motion upon 
repetitive use, and warrant a 20 percent rating under 
Diagnostic Code 5292.  The evidence does not support a 
finding a severe loss of motion.  This moderate limitation of 
motion is supported as of the date of the examination on 
January 25, 2005.

The Board has also considered the veteran's disability under 
Diagnostic Code 5295, which sets forth the criteria for 
rating lumbosacral strain.  38 C.F.R. § 4.71a (2002).  The 
maximum (40 percent) rating is for application when the 
symptoms are severe, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating is for assignment when there is characteristic pain on 
motion, while a noncompensable disability rating is assigned 
for slight subjective symptoms.  

The objective evidence of record shows that the veteran met 
the criteria for a rating under Diagnostic Code 5295 prior to 
the January 2005 examination, but only to the level for a 10 
percent rating.  The evidence does not show the veteran to 
experience the symptomatology consistent with a 20 percent 
rating at any time since February 1996.  

September 2002 Regulation Change

The criteria used to evaluate disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293 was amended in September 2002.  38 C.F.R. § 4.71a 
(2003).  The criteria, as amended in September 2002, direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

A 40 percent disability evaluation is applicable where there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  Although he self-reported that he had two minor 
episodes of "incapacitating episodes" of back pain, there 
is no evidence of record to show that the veteran experienced 
incapacitating episodes for his service-connected back 
disability as contemplated by the rating criteria.  A 40 
percent evaluation is not for consideration for 
incapacitating episodes under Diagnostic Code 5293. 

In addition, there are no identifiable neurologic 
manifestations of the veteran's back disability.  The medical 
evidence reflects no objective finding of radiculopathy or 
other evidence of a neurologic impairment.  The veteran has a 
separate neurologic disability involving the right lower 
extremity that has been rated on the basis of symptomatology 
associated with that disability.  The veteran's orthopedic 
manifestations of his disability, IVDS and limitation of 
motion, have been evaluated.

Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 20 
percent evaluation is for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine of not greater than 120 degrees.  A 40 
percent evaluation will be assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned where there is evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

As noted above, Plate V provides a pictorial of the normal 
range of motion for the cervical and thoracolumbar spine.   
See 38 C.F.R. § 4.71a, Plate V (2005).

In addition, incapacitating episodes are evaluated using the 
criteria cited supra.  

In evaluating the veteran's back disability in light of the 
new criteria, the Board finds that there is no basis for a 
higher evaluation.  The veteran's range of motion for flexion 
of the lumbar spine was to 85 degrees at the time of his last 
examination.  Even allowing for a 50 percent reduction for 
repetitive use, the range of motion would still not qualify 
for a higher rating.  Also, the veteran's combined range of 
motion for the thoracolumbar spine was 245 degrees.  The 
veteran's range of motion of the thoracolumbar spine is not 
such as to warrant the assignment of a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2005).  

As before there is no evidence to show that the veteran 
experiences incapacitating episodes as described by the 
rating criteria for consideration of his disability for such 
episodes. 

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2005) must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

The veteran's complaints of pain are contemplated in his 20 
percent rating for moderate limitation of motion of the 
lumbar/thoracolumbar spine.  The veteran's range of motion, 
on examination, has been reported as full.  However, the 
veteran was given the benefit of doubt and awarded a higher 
rating of 20 percent based on his reported additional loss of 
motion, fatigability, and weakness.  There is no basis to 
consider an even higher rating under 38 C.F.R. §§ 4.40, 4.45 
and DeLuca as the veteran's contentions are contemplated in 
his current rating.

D.  Left Hip

The veteran's SMRs do not reflect evidence of any injury to 
the left hip.  He was evaluated for complaints of hip pain in 
1993.  His November 1995 report of medical history noted that 
he had complained of pain off and on since early 1980's.  
That he was evaluated in 1993 and diagnosed with DJD.  The 
physical examination noted that the veteran had pain with 
external rotation.  However, there is no diagnosis of DJD in 
the records, x-rays from 1993 showed partial sacralization of 
L5 but were otherwise normal.

The veteran was originally denied service connection for a 
left hip disability in May 1996.  The basis for the denial 
was that there was no evidence of a permanent residual or 
chronic disability.

The veteran expressed his disagreement with the denial for 
service connection in December 1996.  He said that his hip 
pain was well documented in service and that he continued to 
experience hip pain.

The records from Dr. Ellis show treatment for left hip pain 
following the veteran's falling off the three-wheeler in 
February 1997.  X-rays of the left hip showed minimal 
sclerosis and narrowing and lateral spurring, no acute 
fracture was seen.

The veteran contended that he should be given a 10 percent 
rating for his left hip pain in October 1997.  He said that 
his SMRs documented treatment for his pain and that the 
condition reoccurred several times a year.

The veteran was afforded a general medical examination in 
August 1999.  He did not make any complaints regarding his 
left hip.  Rather the veteran provided a number of complaints 
involving the right hip.  On physical examination the veteran 
was noted to have no pain with range of motion and no 
tenderness to [palpation].  No abnormal movement, weakness, 
or instability was noted.  The veteran was said to have 0 to 
30 degrees extension, 0 to 25 degrees adduction, 0-45 degrees 
abduction, 0-60 degrees external rotation, and 0-45 degrees 
internal rotation.  The examiner said that x-rays showed an 
old fracture of the left acetabulum.  The assessment by the 
examiner was that there was no objective evidence for hip 
pain, although the veteran said that his right hip continued 
to sublux.  The examiner said that there was evidence of 
gouty arthritis.

The veteran was granted service connection for sclerosis, 
narrowing, and lateral spurring of the left hip in April 
2000.  He was assigned a noncompensable rating from February 
1996.  The description of the disability was taken from the 
x-ray findings contained in the records from Dr. Ellis.  

The additional VA and private records from 1996 to 2005 do 
not reflect any further evaluation or treatment associated 
with the left hip.

The veteran was afforded a VA examination in January 2005.  
The examiner reported that the veteran had external rotation 
to 60 degrees, internal rotation to 30 degrees, flexion of 
130 degrees, and extension to 30 degrees with no hip joint 
pain but some paraspinal low back pain that was associated 
with the movement.  There was no instability of the left hip.  
The examiner said that x-rays showed a small ossicle off of 
the left hip joint superior acetabular rim.  The diagnosis 
was normal left hip joint with an ossicle present off the 
left superior acetabular rim that mostly likely represented a 
finding within normal limits.  

The examiner went on to comment that the veteran did not 
complain of left hip pain, weakness, stiffness, or swelling.  
The left hip did not flare-up, and did not interfere with his 
ability to perform his job or activities of daily life.  The 
examiner said that the veteran had a full, and painless, 
range of motion of the left hip.  The examiner added that 
there were no additional limits or decreased range of motion 
following repetitive use due to pain, lack of endurance, 
weakness, or incoordination.  Finally, the examiner noted 
that he could find no evidence of a left hip fracture in his 
review of the claims file.  

The veteran's left hip disability has been rated as 
noncompensable, since February 1996, under Diagnostic Code 
5255, for disabilities involving impairment of the femur.  
38 C.F.R. § 4.71a (2005).  Under Diagnostic Code 5255 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  A 20 percent evaluation is 
for consideration where there is malunion of the femur with 
moderate knee or hip disability.  A 30 percent rating is for 
application with malunion of the femur with marked knee or 
hip disability.  A 60 percent rating is warranted where there 
is fracture of the surgical neck of the femur, with false 
neck, warrants a 60 percent evaluation.  A 60 percent rating 
is also warranted when there is nonunion of the femur, 
without loose motion, weightbearing is preserved with the aid 
of a brace.  Finally, an 80 percent rating is for application 
where there is fracture of the shaft or anatomical neck with 
nonunion, with loose motion (spiral or oblique fracture).  

The evidence of record does not support a higher rating under 
Diagnostic Code 5255.  The veteran had subjective symptoms of 
pain in the left hip prior to his January 2005 examination.  
The January 2005 examiner said that the veteran no longer 
reported pain in the left hip.  The VA and private records 
are negative for any continued treatment for left hip 
complaints since service.  The veteran did receive treatment 
following his accident in 1997.  The veteran has a full range 
of motion and there is no objective evidence that he has had 
anything less at any time.  There is no evidence of any 
fracture, malunion, or nonunion of the femur or hip joint, or 
loose motion.  

There is no evidence of ankylosis of the hip, limitation of 
extension, limitation of flexion, impairment of the thigh, or 
flail joint to require consideration of a higher rating under 
Diagnostic Codes 5250, 5251, 5252, 5253, and 5254.  38 C.F.R. 
§ 4.71a (2005).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca in assessing the veteran's level of disability.  The 
objective evidence of record does not reflect any 
fatigability, weakness, incoordination, or other symptoms 
that would justify a higher rating at any time from February 
1996.

E.  Right 5th Metacarpal

The veteran's SMRs show that he suffered a fracture of the 
right 5th metacarpal in November 1986.  He got his finger 
caught between a washer and a wall while moving.  An 
orthopedic consult noted that x-rays showed an 
oblique/rotated fracture of the proximal 5th metacarpal with 
no joint involvement.  The assessment was fracture of the 
right 5th metacarpal, displaced.  A December 1986 clinical 
entry noted that the fracture was healing well.  A December 
1986 x-ray also showed that the fracture was healing with a 
slight overriding of the fragments.

The SMRs do not reflect that the fracture caused any chronic 
impairment.  The veteran had a retention physical examination 
in October 1987 and there were no abnormalities regarding the 
finger noted on examination.  No abnormality was noted on his 
November 1995 retirement physical.

The April 1996 VA general medical examiner noted the history 
of a fracture in service.  There was a slight protuberance at 
the proximal phalanx that the veteran said was tender.  There 
was no malalignment in the 5th metacarpal and the veteran's 
grip was said to be fairly normal.  The diagnosis was healed 
fracture injury, no residuum.

The neuropsychological examiner reported that the veteran had 
normal dexterity of the fingers and good grip in both hands.  
There were no objective findings.

The veteran was granted service connection for residuals of a 
fracture of the right 5th metacarpal in May 1996.  He was 
assigned a noncompensable rating.

The veteran disagreed with the noncompensable rating.  He 
said that he experienced constant pain in his finger in cold 
weather or sudden changes in the weather.  He said this was 
due to arthritis in the finger.  The veteran also said that 
the finger was malaligned and unsightly.

At a May 1997 VA examination the veteran was noted to have a 
slight excrescence or callosity in the medial aspect of the 
5th finger at the juncture of the distal interphalangeal 
joint and middle phalanx.  The examiner said that the 
veteran's grip was excellent but that prolonged grip weakened 
slightly.  The veteran could oppose his thumb to his 
fingertips of the index and 5th finger fairly well.  An x-ray 
of the right hand was interpreted to show a residual 
deformity involving the proximal shaft of the right 5th 
metacarpal from previous trauma.  The diagnosis was military 
service era right 5th finger fracture, middle phalanx, 
treated and healed, minimal symptomatology.

The veteran was afforded a general medical examination in 
August 1999.  The veteran said his right 5th finger was 
casted in 1986 and 1987.  It was rebroken in an attempt to 
fix it but it never healed correctly.  He said he had a knot 
on the outside of his finger and limited extension.  He said 
he did not have any weakness.  He also said that he had some 
stiffness that varied with the weather.  The examiner said 
that the veteran could make a tight fist with the right hand.  
His hand strength was normal bilaterally.  The 5th finger had 
increased bone girth on the lateral proximal interphalangeal 
(PIP) joint.  There was distal interphalangeal (DIP) motion 
of flexion 0-90 degrees, PIP flexion decreased at 0-90 
degrees.  There was metacarpal phalangeal (MP) joint flexion 
0-90 degrees.  There was pain at the PIP joint with flexion.  
The examiner said that x-rays showed decreased joint space of 
the proximal 5th PIP and arthritis of the distal PIP.  The 
diagnosis was some residual dysfunction noted with flexion 
and some mild weakness of the finger.  The examiner added 
that it did not appear to be limiting for the veteran's 
current functions of daily or employment living

The VA and private medical records do not show any treatment 
for residuals of a fracture of the right 5th metacarpal.

The veteran was afforded a VA orthopedic examination in 
January 2005.  The examiner reported that the veteran had 
full and comparable motion to the contralateral hand with 
full metacarpophalangeal (MCP) joint motion as well as 
interphalangeal joint motion.  The grip strength was said to 
be slightly weaker in the right hand than the left hand but 
there was no pain with motion of any of the right hand joints 
including the MCP and interphalangeal joints.  The examiner 
said that the veteran had no pain, stiffness, or swelling of 
the right hand.  The right hand condition did not interfere 
with the veteran's ability to do his job or perform 
activities of daily living.  The veteran did not have flare-
ups.  X-rays of the right hand were said to show a healed 5th 
proximal metacarpal fracture.  The examiner opined that the 
veteran's right hand weakness was related to the 5th 
metacarpal fracture.  The final diagnosis was residuals of 
right 5th metacarpal fracture.  

The veteran was also afforded a VA neurological examination 
in January 2005.  In regard to the right hand the examiner 
said that the veteran had normal intrinsic muscles and finger 
movements.  

The Board notes that the rating criteria for ankylosis and 
limitation of motion of the fingers were amended in July 
2002.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002).  The 
changes were effective as of August 26, 2002.  The Board will 
evaluate the veteran's claim under both sets of rating 
criteria.  See VAOPGCPREC 7-2003, VAOPGCPREC 3-2000.

The veteran's residuals of a fracture of the right 5th 
metacarpal have been rated as noncompensable under Diagnostic 
Code 5227 for disabilities involving ankylosis of individual 
fingers.  38 C.F.R. § 4.71a (2002).  The criteria to rate 
finger disabilities provide, in pertinent part: 

With only one joint of a digit 
ankylosed or limited in its motion, 
the determination will be made on 
the basis of whether motion is 
possible to within 2 inches (5.1 
centimeters) of the median 
transverse fold of the palm; when so 
possible, the rating will be for 
favorable ankylosis, otherwise 
unfavorable. 

38 C.F.R. § 4.71a, rules for classifying the severity of 
ankylosis and limitation of motion of single digits.  

Under Diagnostic Code 5227 a noncompensable rating is 
assigned for ankylosis of a finger other than the thumb, 
index, or middle finger, whether it involves the major or 
minor hand.  A note accompanying the criteria provides that 
extremely unfavorable ankylosis is to be rated as amputation 
under Diagnostic Codes 5152 through 5156.  

There is no evidence of ankylosis of the right 5th finger.  
The veteran was noted to have normal dexterity of the fingers 
in April 1996.  The August 1999 examination showed that the 
veteran had DIP flexion of 0-90 degrees, PIP flexion 
decreased at 0-90 degrees, and MP flexion of 0-90 degrees.  
The January 2005 examination reported that the veteran had 
full MCP and interphalangeal joint motion.  

The evidence does not support a higher rating for residuals 
of a fracture of the right 5th metacarpal.  Even ankylosis of 
the finger, which is not present, warrants only a 
noncompensable rating under the prior regulations.  
Accordingly, there is no basis to justify a higher rating 
under the prior criteria at any time.

Under the amended criteria, a noncompensable rating is 
assigned for ankylosis of the 5th (little) finger, whether it 
is unfavorable or favorable.  38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2005).  A note following the diagnostic code 
advises that consideration should be given whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  

In addition, the amended regulations also provide a specific 
rating for limitation of motion of the 5th finger under 
Diagnostic Code 5230.  Under that diagnostic code any 
limitation of motion, whether of the major or minor hand, is 
rated as noncompensable.  

There is no basis for higher rating under the amended 
criteria.  The veteran's finger is not ankylosed.  It does 
not interfere with the use or operation of any other finger 
on the right hand.  Moreover, it has nearly a full range of 
motion with some decrease in the PIP range of motion as noted 
in August 1999.  However, the range of motion was later 
characterized as full.  In any event, the rating criteria 
provide that any limitation of motion is still to be rated as 
noncompensable under Diagnostic Code 5230.

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's service-connected 
right 5th metacarpal under the provisions of 38 C.F.R. § 4.59 
(2005) due to arthritis.  A separate compensable rating can 
be assigned for arthritis based on x- ray findings and 
painful motion under 38 C.F.R. § 4.59 when involving a major 
joint or group of joints.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  There is x-ray evidence of arthritis 
of the right 5th metacarpal, as reported in the August 1999 
examination report, of arthritis at the distal PIP.  However, 
since the right 5th metacarpal is not a major joint or group 
of joints, see 38 C.F.R. § 4.45(f), a separate compensable 
evaluation is not warranted for the veteran's service-
connected right 5th metacarpal under 38 C.F.R. § 4.59.

The Board has reviewed the provisions of 38 C.F.R. §§ 4.40, 
4.45 in order to evaluate the existence of any functional 
loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's affected right 5th metacarpal.  See DeLuca, supra.  
There is no basis for a compensable rating based on 
limitation of motion due to any functional loss as the 
veteran is receiving the maximum schedular rating for 
limitation of motion of the right 5th metacarpal.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

F.  Bowel Obstruction

The veteran was treated for gastrointestinal (GI) complaints 
on several occasions in service.  He was hospitalized in 
March 1995 for complaints of colicky abdominal pain.  The 
discharge diagnosis was viral gastroenteritis with transient 
obstruction.  

The veteran complained of off and on abdominal pain since 
1988 at the time of his November 1995 retirement physical.  
The examiner noted questionable irritable bowel syndrome 
(IBS).

The April 1996 VA examination did not record any GI-related 
complaints of the veteran.  No GI-related diagnosis was made.

The veteran was granted service connection for residuals of 
bowel obstruction in May 1996.  He was assigned a 
noncompensable rating.  The basis for the grant was the 
record of treatment in service. 

The veteran disagreed with the noncompensable rating in 
December 1996.  The veteran noted his treatment in service.  
He did not report any post-service treatment.  He said that 
his last episode of GI pain was in September 1996.  The 
veteran's spouse also wrote about his GI problems in service.  
Her statement focused on the treatment received in service 
and not on any current problems.  Both the veteran's and 
spouse's statements expressed concerns about what could 
happen based on his exposure to certain diseases and 
chemicals in service.

VA treatment records for the period from April 1996 to May 
1999 reflect that the veteran was seen in April 1998 for 
general complaints.  The veteran said that he had no history 
of abdominal disorders.  A history of IBS was noted but that 
the veteran was asymptomatic.  

The veteran was examined in August 1999.  He said he was 
hospitalized in 1995 and had had 3 additional episodes which 
were very minor.  He said his weight had changed from 160 to 
140.  The veteran said he noted some nausea on a monthly 
basis and had intermittent diarrhea approximately once or 
twice per month.  The veteran said he would experience pain 
in the lower, center portion of his stomach with an 
obstruction.  He also said he occasionally had periods of 
very sharp, excruciating pain which could last for two to 
three days.  He had not received any formal treatment.  The 
examiner found that there no objective evidence to support 
the claim of obstructed bowel.

A review of additional VA and private medical records through 
February 2005 reflects no evidence of treatment for the 
veteran's GI-related disability.

The veteran was afforded a VA examination in January 2005.  
The examiner said that when the veteran was questioned about 
having a small bowel obstruction, the veteran said he could 
not recall having such an obstruction.  The examiner noted 
the report of treatment in service in March 1995 and that the 
condition had resolved with no residuals.  The examiner 
provided a diagnosis of residuals of small bowel obstruction.  
She noted that the veteran had resolution of the obstruction 
in 1995.  She noted that the veteran said he was diagnosed 
with IBS but that this was not documented in the records.  
She further noted that the diagnosis was not part of his VA 
medical problem list.  

The veteran's residuals of bowel obstruction have been rated 
as noncompensable under Diagnostic Code 7319, which relates 
to evaluations for irritable colon syndrome.  38 C.F.R. 
§ 4.114 (2005).  Under Diagnostic Code 7319 a noncompensable 
rating is warranted for mild disease, with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is for assignment for moderate 
disease, with frequent episodes of bowel disturbances with 
abdominal distress.  Finally, a 30 percent rating, the 
highest available under this diagnostic code, is applicable 
for severe disease, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.  38 C.F.R. § 4.114, DC 7319 (2005).

The evidence of record does not support a higher rating at 
any time.  The VA and private medical records show that the 
veteran has not had any treatment for any GI-related 
complaints, to include a bowel obstruction or IBS.  He has 
told examiners that he has not had any treatment.  The 
veteran has provided subjective evidence of occasional 
episodes of abdominal symptoms.  The evidence of record does 
not demonstrate that the veteran has frequent episodes of 
bowel disturbances with abdominal distress at any time since 
February 1996.

The Board has considered the possible application of other 
diagnostic codes under 38 C.F.R. § 4.114.  However, there is 
no evidence of peritoneum adhesions, Diagnostic Code 7301, 
ulcers, Diagnostic Codes 7304-7306, or ulcerative colitis, 
Diagnostic Code 7323 to warrant consideration of a higher 
rating under any of those diagnostic codes.

G.  Cyst

The veteran's SMRs reflect that he first noticed a lump near 
the nipple of the right breast upon his return from a trip to 
Somalia in 1985.  A dermatology consult from that time noted 
a small, firm papule at the nipple of the right breast.  The 
assessment was epidermal inclusion cyst.  No treatment was 
prescribed and the veteran was to return to the clinic as 
needed.

The SMRs do not reflect any treatment for the cyst.  The 
November 1995 retirement physical noted "small inf. [sic] to 
R nipple."  There was no further comment.

The April 1996 VA general medical examination noted that the 
veteran reported a cyst near his right nipple.  However, no 
cyst was found on clinical examination.

The veteran was granted service connection for a cyst of the 
right nipple in May 1996.  He was assigned a noncompensable 
disability rating.  

The veteran disagreed with the noncompensable rating in 
December 1996.  The veteran said that his cyst was unsightly 
and sore to the touch.

An April 1998 VA outpatient record noted that there was 
negative breast examination with no abnormal masses, nipple 
retraction or discharge.

The veteran was afforded a general medical examination in 
August 1999.  The veteran told the examiner that he was 
bitten on the right breast by an insect when he was in 
Africa.  He said it swelled and when it receded there was a 
small mass that was left.  It caused no pain.  The examiner 
reported that there was a 3-millimeter (mm) x 3-mm cyst in 
the right nipple that was nontender.  The assessment was 
evidence of a benign, very small, insignificant right nipple 
cyst.  

A review of additional VA and private medical records through 
February 2005 reflects no evidence of treatment for the 
veteran's cyst.

The veteran was afforded a VA examination in January 2005.  
He gave a history of noticing a hard lump in his right breast 
after being in Africa.  He said it was an acne-type pimple.  
He said he was told it was a cyst.  The veteran said that it 
was irritating and that it would interfere with his wearing 
of a shirt.  He said the cyst had recently gotten smaller in 
size.  He said he had not received any treatment for the 
cyst.  The examiner reported that there was no right nipple 
cyst palpated on examination.  The examiner also noted that 
when the veteran tried to point out the cyst there was still 
no palpable cyst found.  The examiner provided a final 
diagnosis of right nipple cyst based on prior records.  She 
noted that, neither she nor the veteran could find a cyst on 
the current examination.  The examiner noted that color 
photographs of a normal right breast were included.

The Board that there are six color photographs that appear to 
be of three different shots that are duplicated.  They show 
the right breast from several distance measures to include 
very close up.  There is no obvious cyst visible in the 
photographs.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The veteran's 
case will be considered under both sets of criteria.

The veteran's cyst has been rated under Diagnostic Code 7819 
for benign new skin growths.  The prior regulations provided 
that such disabilities were to be rated as scars, 
disfigurement, etc.  The regulations also noted that, unless 
otherwise provided, disabilities under Diagnostic Codes 7807 
through 7819, should be rated as eczema dependent on the 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under the prior criteria, Diagnostic Code 7800 pertained to 
scars of the head, face or neck.  Diagnostic Code 7801 
related to third degree burn scars while Diagnostic Code 7802 
related to second degree burn scars.  As the veteran's cyst 
of the right nipple does not involve any of those 
impairments, those diagnostic codes are not for 
consideration.

Under the prior criteria Diagnostic Code 7803 provided for a 
10 percent rating for superficial scars that were poorly 
nourished with repeated ulceration.  A 10 percent rating was 
warranted under Diagnostic Code 7804 for superficial scars 
that were tender and painful on objective demonstration.  
Finally, Diagnostic Code 7805 held that scars were ratable on 
the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118 (2002).  

The veteran does not have a scar.  Further, there is no 
evidence of any functional impairment as a result of the 
cyst.  The several examinations have never likened the 
disability to a scar and only one examiner, in 1999, was able 
to actually identify the cyst as being present.  Examinations 
in 1996 and 2005 found no evidence of the cyst and 
photographs from the 2005 examination do not show any 
evidence of the cyst.  Further, the 1999 examiner described 
the veteran's cyst as benign, very small, and insignificant.  
The evidence does not support a higher rating for the 
veteran's service-connected cyst at any time from February 
1996.

The amended version of Diagnostic Code 7819 provides that 
benign skin neoplasms are to be rated as disfigurement of the 
head, face, or neck, scars, or limitation of function.  These 
regulations also address scars of the face, head, and neck, 
as well as scars other than the head, face or neck that are 
either deep or superficial.  See 38 C.F.R. § 4.118 (2005), 
Diagnostic Codes 7800, 7801, 7802.  As before, the veteran's 
cyst is not described as a scar, it is not visible as a scar 
as reported on the several examinations and photographs.  
Therefore, there is no basis for a higher rating under the 
amended regulations and the cited diagnostic codes.

Under revised Diagnostic Code 7803, superficial or unstable 
scars are rated as 10 percent disabling.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7804, provides that scars 
that are superficial or painful on examination are rated as 
10 percent disabling.  Note (1): A superficial scar is one 
not associated with underlying soft tissue damage.  Finally, 
Diagnostic Code 7805 still provides that scars, other, are 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118 (2005).

The amended criteria do not provide a basis for a higher 
rating.  The veteran's nipple of the right cyst is not a 
scar, there is no objective evidence of it being painful on 
examination.  There is no evidence of any functional 
limitation associated with the cyst.  Thus, the veteran is 
not entitled to a higher rating for his service-connected 
cyst under the amended criteria.

The Board has also considered whether referral of this case 
for consideration of an extraschedular rating would be 
warranted.  The veteran contends that he should be considered 
for a such a rating because he is not employed in a job that 
relates to his education, qualification, and experience.  
However, that is not a criteria used in determining whether 
an extraschedular rating is warranted.  The evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321.  The current 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities have has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  Id.  The rating schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2005).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
the issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for any 
different outcome for the issues discussed supra.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran's claim for service connection and for higher 
ratings was submitted prior to the requirement to provide the 
notice and assistance referenced supra.  The several issues 
were addressed in different rating decisions between May 1996 
and April 2000.  Review of the record indicates that VA has 
fulfilled its duty to notify this veteran of the types of 
evidence necessary to substantiate his claim for benefits.  

The RO originally wrote to the veteran in November 2001.  He 
was informed of the evidence necessary to substantiate his 
claim for service connection.  He was informed of VA's 
responsibilities in the development of his claim, what he 
should do to help, and to submit evidence to VA.  

The veteran's case was remanded by the Board in April 2004.  
The Appeals Management Center (AMC) wrote to the veteran in 
January 2005.  The veteran was again informed of what 
evidence was required to establish service connection.  He 
was also informed of the evidence necessary to establish 
entitlement to higher ratings.  He was asked to identify 
sources of treatment so that records could be obtained.  The 
AMC also informed the veteran of VA's responsibilities in the 
development of his claim and what he was required to do.  The 
veteran was asked to submit any evidence in his possession to 
the AMC.  The veteran did not respond to the AMC's letter of 
January 2005.  

The veteran was afforded several VA examinations in January 
2005.  His claim was readjudicated in August 2005.  He was 
granted higher ratings for his COPD and impairment of the 
right peroneal nerve.  The veteran was issued a supplemental 
statement of the case that readjudicated his claim.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs for 
all but his original period of military service were obtained 
and associated with the claims.  The veteran was informed 
that the earlier records were not available.  In the end they 
were not pertinent to the sole service connection issue on 
appeal as the evidence did not establish a current 
disability.  VA and private treatment records were obtained.  
The veteran was afforded multiple VA examinations.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.  


ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome is denied.

Entitlement to a 10 percent rating for COPD, from August 14, 
1999, is granted subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a rating in excess of 30 percent for COPD from 
January 25, 2005, is denied.

Entitlement to a rating a compensable rating for impairment 
of peroneal nerve of the right foot prior to January 25, 
2005, anda  rating in excess of 10 percent after January 25, 
2005, is denied.

Entitlement to a 20 percent rating for degenerative disc 
narrowing and osteophyte spurring at T12-L1 and L2-L4, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to a compensable rating for sclerosis and 
narrowing, lateral spurring of the left hip is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the right 5th metacarpal is denied.

Entitlement to a compensable rating for residuals of bowel 
obstruction is denied.

Entitlement to a compensable rating for a cyst of the right 
nipple is denied.


REMAND

As noted in the Introduction, the veteran was previously 
denied service connection for a throat obstruction at the 
time of the Board decision dated in April 2004.  The 
decision, in regard to that issue, was vacated in August 
2005.

The veteran's SMRs show that in October 1989 he complained of 
hoarseness.  The examiner's assessment was hoarseness of 
unknown etiology.  In July 1991, the veteran complained of 
feeling an obstruction deep in his throat.  It was noted the 
veteran was advised to quit smoking.  An August 1991 
otolaryngology service examination revealed no abnormalities.  
The veteran reported the disorder had improved.  The 
veteran's November 1995 retirement examination noted prior 
treatment for hoarseness and dysphagia without present 
findings.  The veteran was also noted for chronic snoring.

The veteran was originally denied service connection in 
September 1996.  In his December 1996 NOD the veteran noted 
his treatment in service and his continued problems with his 
throat obstruction, voice hoarseness, and chronic snoring.  A 
statement from his wife addressed the veteran's throat 
obstruction as a difficulty in swallowing.  She also said 
that the veteran had serious snoring problem that she related 
to his breathing and throat problems.  

On VA examination in August 1999 the veteran complained of 
occasional difficulty swallowing since 1990.  The examiner 
also stated that there was no objective evidence of throat 
obstruction.  While the report noted that only by scope could 
throat obstruction be delineated, it was the examiner's 
opinion that there was no objective evidence to support this 
claim.

A VA outpatient entry, dated January 24, 2002, noted that the 
veteran was to be evaluated for a sleep disorder.

The veteran submitted evidence of evaluation and treatment 
for sleep apnea in June 2004.  The veteran was seen in 
February 2004 when he was seeking an ear, nose, and throat 
(ENT) consult to evaluate is complaints of breathing 
difficulty.  A March 2004 ENT consult noted that the veteran 
was diagnosed with obstructive sleep apnea.  He had tried to 
use a continuous positive airway pressure (CPAP) machine but 
could not tolerate it.  He was diagnosed with redundancy of 
the soft palate, a muscosal cleft of the soft palate, and 
redundant nasopharyngeal muscosa.  The veteran underwent a 
uvulopalatopharyngoplasty (UPPP) and tonsillectomy in May 
2004.

The veteran has not been examined to determine if there is 
any relationship to his complaints of a throat obstruction 
and his later diagnosis of sleep apnea and surgery.  The 
issue had been denied at the time the other issues on repeal 
were remanded for additional development.  Therefore, a VA 
examination is required to provide a medical opinion.

Finally, as noted in the Introduction, the veteran provided 
notice that he had been hospitalized at a VA medical center 
for treatment of his service-connected major depression in 
April 2006.  He said that his disability had worsened and 
that he was no longer able to return to work.  The records 
from that period of hospitalization must be obtained.  A new 
examination is also necessary to assess the veteran's ability 
to obtain and maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his throat obstruction claim 
and treatment for his major depression  
The RO should attempt to obtain and 
associate with the claims folder any 
medical records identified by the 
veteran.  The records relating to his 
recent VA treatment for depression should 
be obtained.

2.  The veteran should be afforded an 
examination to assess his claim of 
service connection for throat 
obstruction.  The examiner must review 
the veteran's claims file in association 
with the examination.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.  
The examiner is requested to identify any 
pertinent condition.  The examiner is 
further requested to provide an opinion 
as to whether there is at least a 
50 percent probability or greater that 
any identified condition is related to 
the veteran's military service.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

3.  The veteran should be afforded a 
psychiatric examination.  The examiner 
must review the claims file.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
examiner), should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's major depression.  The report 
of examination should contain a detailed 
account of all manifestations of the 
disability found to be present.  The 
examiner must also comment on the extent 
to which major depression affects 
occupational and social functioning, to 
include an opinion as to whether or not 
the veteran is unemployable as a result 
of his service-connected major 
depression.  The report of examination 
must include the complete rationale for 
all opinions expressed.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


